



COURT OF APPEAL FOR ONTARIO

CITATION: Foster v. Metro Hall, 2014 ONCA 191

DATE: 20140311

DOCKET: C57438

MacFarland, Lauwers and Strathy JJ.A.

BETWEEN

Lori Lee Foster

Appellant

and

Metro
Hall

(Shelter,
Support and Housing Administration properly named City of Toronto)



Respondent

Lori Lee Foster, acting in person

Michele Brady, for the respondent

Heard:  March 5, 2014

On appeal from the order of Justice Spence of the Superior
Court of Justice, dated November 16, 2012.

APPEAL BOOK ENDORSEMENT



[1]

The appeal is dismissed. The final order as signed and entered does
provide that the Application is dismissed without prejudice to Mrs. Fosters
right to bring an action should she be so advised.

[2]

We see no error.  No costs.


